DYKMAH, J.
This is an action for assault and battery, committed by an officer of the defendant upon the plaintiff. The testimony on the part of the plaintiff made a plain case for the jury, and the motion for a nonsuit was properly denied. The testimony on the part "of the defendant tended to show that the officer did no more than he was-justified in doing in the discharge of his duty. So the case went to the jury, under a charge, to which there was no exception, and which defined the rights of the parties with accuracy. As the verdict was found for the plaintiff, we must assume that the jury found facts according to the testimony he laid before them, and that made an aggravated case of assault and battery. Under such circumstances, we cannot interfere with the verdict, and the judgment and order denying the motion for a new trial on the minutes should be affirmed, with costs.